Citation Nr: 1521371	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-17 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a skin condition, to include due to conceded herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 until October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, denied service connection for a skin condition.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that additional development is necessary in order for a decision to be rendered in the case. The Veteran has averred he has a skin condition related to service. (See March 2013 VA Veteran's supplemental claim for compensation). The Veteran avers that his skin condition had its onset during service. The claims folder reflects that the Veteran was treated for a rash in the groin area. (See April 1971chronological record of medical care). The claims file does not contain a medical opinion in regard to whether the Veteran's alleged skin condition manifested in service or whether it is casually related to service.  The Board finds based on the in-service treatment, evidence of current disability, and the Veteran's lay contentions, that there is a duty to provide such an examination with opinion.  Further, the Veteran contends that the current skin disability is due to conceded herbicide exposure.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records, to specifically include records dated after August 2013.

2.  Thereafter, schedule the Veteran for a VA medical examination in regard to entitlement to service connection for a skin condition.  The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. 

The examiner should provide an opinion as to the following:

a.)  Diagnose each skin disability

b.)  For each diagnosed disability, is it at least as likely as not (50 percent or greater probability) that the Veteran's skin condition is related to the Veteran's period of service, to include the conceded herbicide exposure therein.

3. After undertaking any other development deemed appropriate, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal. 38 C.F.R. § 20.1100(b) (2014).




